Citation Nr: 1536645	
Decision Date: 08/27/15    Archive Date: 09/04/15

DOCKET NO.  10-22 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a skin disability of the back, chest, or shoulders.  


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel












INTRODUCTION

The Veteran served on active duty from July 1999 to November 2003, and from June 2004 to October 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Board notes that the Veteran was previously denied service connection for acne in a March 2004 rating decision that became final with respect to the acne claim.  Because that denial concentrated solely on acne of the Veteran's face with no discussion of his back, chest, or shoulders, at this point the Board finds that it is appropriate and most beneficial to the Veteran to treat this claim as distinct from the 2004 acne claim.  Velez v. Shinseki, 23 Vet. App. 199 204 (2009).  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran was not afforded a VA examination in this matter, noting that the Veteran's medical records do not show that he is being treated for a skin rash on his back, chest, or shoulders.  The Veteran, as a lay person without medical training, is competent to report a rash.  McCartt v. West, 12 Vet. App. 164, 167-68 (1999).  Therefore, there is competent evidence of a current rash.  The Veteran has pointed to exposure to pesticides while in service in Iraq as an in-service event that caused this rash, and stated in his Form 9 appeal that this rash first appeared while he was serving in Iraq, but that he did not report it to the medic because he considered the problem to be inconsequential as compared to the problems of other soldiers who were dying in combat.  The Veteran's September 2003 post deployment health assessment does contain a report from the Veteran that he had skin diseases or rashes during his deployment.  The Veteran's post-deployment assessment also asserted that the Veteran reported that he was often exposed to pesticide-treated uniforms and sometimes exposed to environmental pesticides, and he particularly stated he was concerned about exposure to a pesticide plant in Mosul, Iraq in May 2003.  There is thus some evidence of an event in service that the Veteran believes may have caused the rash as well as lay evidence that he experienced some skin disease during his deployment in Iraq.  Therefore, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Upon remand, the AOJ should also contact the Joint Services Records Research Center ("JSRRC") or other government records repositories to attempt to verify the  Veteran's report of exposure to pesticides at a pesticide plant in Mosul, Iraq.  

In November 2014, the Veteran notified VA that he was living in the Philippines, and requested that his claims folder be relocated to the Manila RO.  Action should be taken to transfer the Veteran's claim to the appropriate Regional Office.  

Accordingly, the case is REMANDED for the following action:

1.  Transfer the Veteran's records to the appropriate Regional Office, in keeping with his November 2014 notification that he now lives in the Philippines.  

2.  Thereafter, contact the JSRRC or any other appropriate government records repositories for corroboration of the Veteran's reported exposure to pesticides at a pesticides plant in Mosul, Iraq during his service in Iraq from March 2003 through August 2003, particularly in May 2003.  A copy of the response received should be associated with the Veteran's claims file.  

3.  After completing the above development, schedule the Veteran for an examination with an appropriate VA clinician to identify and diagnose any skin disability of the back, shoulders, or chest.  After reviewing the claims file, the examiner is to provide an opinion as to whether each skin disability so diagnosed is at least as likely as not (50 percent or greater probability) caused by or otherwise etiologically related to the Veteran's service.  

A full and complete rationale is required.  

4.  Once all of the above development is complete, readjudicate the issue on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.    

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 


